Montgomery, J.
This is a case of a bill filed in aid of an execution. The circuit judge granted the relief prayed, and the defendant David E. Laidlaw appeals.
The bill avers an indebtedness of William J. Laidlaw, represented by a judgment amounting to $170.42 and $2.80 costs, and the transfer by him to defendant David of a farm of 98 acres, worth $4,000, with the sole purpose of defrauding complainant. The bill also avers that defendant David was without responsibility, and that execution against William J. Laidlaw had been levied upon the land *681in question. The answer admits the transfer of the farm, but avers that defendant David purchased it in good faith ■at the price of $2,000, which was paid by assuming a mortgage outstanding against the property of $400, and by giving back a mortgage for the remainder of the purchase price; i. e., $1,600.
The two Laidlaws are brothers. The papers were drawn by a brother-in-law. The mortgage was never recorded. The evidence fairly shows that the farm in question comprised substantially all of the debtor’s property. It crops out that he regarded the claim of complainant as inequitable, and the inference that he was attempting to get under cover'is a fair one. The question of the participation of David in this design is more doubtful, but we think the circumstances were such as to fairly justify the finding of the circuit judge on this point also. The relationship of the parties, the manner of execution of the notes, the fact that the papers were left with the scrivener, that the deed was not recorded for some time, that not a dollar changed hands at the time, that the brother William J. soon left the county, all tend strongly to establish that the purpose of the grantor was not wholly unknown to defendant David.
The decree is affirmed, with costs.
The other Justices concurred.